Citation Nr: 1716066	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to April 21, 2016, and as 70 percent thereafter. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected PTSD and Coronary Artery Disease (CAD), prior to April 21, 2016.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  June 2010 and January 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

A Board decision dated on May 7, 2014 denied an initial rating in excess of 30 percent for PTSD and found that the issue of entitlement to a TDIU had not been raised by the record.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  Meanwhile, the RO issued a rating decision dated May 31, 2014, increasing the Veteran's PTSD disability rating to 50 percent, effective November 20, 2013.  

In an October 2014 rating decision, the RO considered whether the May 2014 evaluation assigned for PTSD was clearly and unmistakably erroneous.  In finding that the RO did not have jurisdiction on the issue for the evaluation while the issue was on appeal before the Board, the RO assigned a new effective date of the increased evaluation to May 8, 2014, which is the day after the Board's May 2014 decision. 

In an Order dated in July 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's May 2014 decision and remand the case for readjudication in accordance with the JMR.

In February 2016, the Board remanded the claims for further development of the evidence.  

In a January 2017 rating decision, the RO increased the disability rating for the Veteran's service-connected PTSD to 70 percent disabling, effective April 21, 2016.  Also, the RO granted a total disability rating due to individual unemployability, effective April 21, 2016.  As the increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In regards to the PTSD claim, the most recent "codesheet" reflects a 50% disability rating effective November 20, 2013.  The Board notes that the RO in May 2014 lacked jurisdiction to assign a 50% rating effective November 20, 2013 because at that time the claim was before the Board.  Accordingly, the Board has amended the Veteran's present claim and the title page reflects this change.  However, given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this change.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD resulted in functional limitation most closely approximating occupational and social impairment with deficiencies in most areas.

2. The Veteran's PTSD has not been productive of total social and occupational impairment.

3. The competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities as likely as not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met throughout the pendency of the appeal.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BSES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In regards to the Veteran's TDIU claim, compliant VCAA notice was sent to the Veteran April 2016. 

Regarding the Veteran's increased rating claim, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA treatment records, private treatment records, and lay statements.  

The Board also notes that the actions requested in the Board's February 2016 remand following the JMR granted by the Court in July 2015 have been undertaken to the extent possible.  Up to date treatment records from Dr. Walter Florek have been obtained and included in the Veteran's claims file.  Further, Mr. Chisholm's March 2016 letter stated that Dr. Florek provided the full extent of treatment information. As to the remaining remand instructions, the RO sent compliant VCAA notice related to the Veteran's TDIU claim in April 2016.  Also, the Veteran was afforded a recent VA examination in April 2016.  The Board thus finds that the AOJ substantially complied with these remand orders as well as the JMR and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.").

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, in April 2010, January 2012, May 2014, and April 2016, the Veteran underwent VA mental health examinations.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  Id. at 311.  Therefore, the Board finds that the duty to assist has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By way of history, RO granted service connection for PTSD and assigned a rating of 30 percent, rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, in a June 2010 rating decision.  The Veteran contested the initial rating in an August 2010 Notice of Disagreement.  The relevant rating criteria for PTSD are as follows.

A 30 percent rating is assigned for occupational and social impairment with decrease in work efficiency and intermittent period of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

After review of the evidence of record, the Board finds that the Veteran's PTSD symptoms during the appeal period more closely approximate a 70 percent disability rating.  The record reflects that the Veteran became unemployed as a painter in September 2010 and retired from the Painter's Union.  The Veteran filed an Application for Increased Compensation Based on Unemployability in November 2013, asserting his service-connected PTSD and CAD prevented him from securing and sustaining gainful occupation.   

In addition, the record reflects that the Veteran has exhibited symptoms of depression, anxiety, impaired impulse control, impaired judgment, difficulty in adapting to stressful circumstances, and difficulty to establish and maintain effective relationships during private treatment, VA treatment, and VA examinations.  

The Veteran was first diagnosed with PTSD in September 2009.  Since then, the Veteran has received continual psychiatric treatment from Dr. Walter Florek.  Dr. Florek submitted an Interim Treatment Summary in April 2010 and October 2015.  

In the April 2010 summary, Dr. Florek observed the Veteran struggling to maintain control of his impulses to be aggressive.  Further, Dr. Florek found the Veteran's participation in individual psychotherapy an attempt to "counteract his tendency to isolate by increasing socialization."  The summary recorded a diagnosis of PTSD, chronic major depression, moderate and assigned a GAF score of 50. 

In the October 2015 summary, Dr. Florek addressed the Veteran's reason for retiring from the Painter's Union.  The Veteran indicated that his "temper and lack of patience" adversely impacted his interactions with his supervisors, co-workers, and customers.  The Veteran explained that he wanted to voluntarily leave before he encountered "problems" on the job.  In regards to other relationships, Dr. Florek noted that the Veteran's "emotional volatility . . . further complicates and diminished the potential for healthier interactions and relationships with others."  The Veteran complained of difficulties with concentration and attention.  The summary recorded a diagnosis of PTSD, chronic major depression, moderate and assigned a GAF score of 48. 

In addition to private treatment records, the Veteran reported to VA examinations in April 2010, January 2012, May 2014, and April 2016.  During an April 2010 VA examination, the Veteran endorsed symptoms of impaired sleep, heightened arousal, flashbacks, mood swings, and restricted affect.  The Veteran reported maintaining a close relationship with his stepdaughter's family and his girlfriend.  According to the examiner, the Veteran did not appear to be isolative.  The examiner diagnosed the Veteran with PTSD mild to moderate severity and assigned a GAF score of 60.  

On examination in January 2012, the Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The Veteran reported doing odd jobs around the house and occasionally socializing with a friend.  The examiner assigned a GAF score of 60. 

In May 2014, the Veteran was afforded a third VA examination.  There, the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The examiner noted that the Veteran's symptoms have become worse over the last year.  The examiner characterized the severity of the symptoms as "moderate."  The Veteran reported that he stopped working as a painter due to "physical problems" and indicated that he lost other employment opportunities due to his "anger problems."  

During an April 2016 VA examination, the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideations, impaired impulse control, and neglect of personal appearance and hygiene.  The examiner noted social and occupational impairment due to persistent depression, non-specific suicidal ideations, and prolonged periods of avoidance of isolation.  

The Veteran is competent to speak to factual matters of which he has first-hand knowledge.  Further, the Veteran is competent to report symptoms of PTSD.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran credibly asserted that his symptoms of PTSD worsened to a degree that impaired his ability to work as a painter.  The Veteran first filed a claim for TDIU in November 2013 and asserted his PTSD prevented him from working.  In an August 2015 statement, the Veteran reported that he was routinely involved in verbal arguments with his co-worker and occasionally he would "fly off the handle."  In October 2015, Mr. Robin Giese conducted a vocational employee assessment.  There, Mr. Giese found that by "2010 [the Veteran's ] worsening PTSD symptoms, compounded by limited and worsening physical capacity related to his heart condition, resulted in his psychological and physical inability to continue his work."  

Further, the Board finds Dr. Florek's assessment of the Veteran to be highly probative.  Dr. Florek first diagnosed the Veteran with PTSD in September 2009.  Since then, Dr. Florek has continued to provide mental health treatment to the Veteran.  According to Dr. Florek's March 2016 letter, the Veteran participated in individual psychotherapy sessions from October 2009 until April 2010.  In April 2010, the Veteran began attending combat veteran support group sessions.  The Veteran has attended 155 sessions, as of March 2016.  In contrast, the VA examiners' assessments were based upon their limited contact with the Veteran.  Because Dr. Florek has extensively worked with the Veteran throughout the entire claim period, he offers a unique and valuable insight into how the Veteran's PSTD has manifested and progressed since he was first diagnosed.  Dr. Florek's summary revealed the Veteran's tendencies to isolate, diminished relationship with family members, impulses to be aggressive, and a diagnosis of chronic depression. 
The Board notes that Dr. Florek assigned a similar GAF score in April 2010 and May 2015, suggesting that the Veteran's psychological, social, and occupational impairment has remained constant throughout the claim period. 

In short, resolving all doubt in the Veteran's favor, the Board finds that the evidence of record reflects the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood.  Thus, this impairment resulted in deficiencies that more nearly approximates the criteria for a 70 percent disability rating throughout the appeal period.

On the other hand, the record does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  The Veteran has denied obsessions, compulsions, hallucinations, and delusions, and the examiners did not observe such.  Although he has expressed tendency to isolate himself, he has indicated he is able to conduct house chores and attends weekly combat veteran group sessions.  Indeed, during the April 2016 examination, the examiner noted that the Veteran is capable of handling his own financial affairs.  The Board notes that the lowest GAF score assigned to the Veteran during the period under review was a 48, in October 2015.

The Board has considered the lay assertions, including the Veteran's own statements and testimony from the Veteran, as to the Veteran's symptomatology and the severity of his condition.  It notes that those statements primarily describe symptoms, such as unprovoked irritability with episodes of verbal outbursts at work, depression, familial difficulties, as well as isolation, which are contemplated by the 70 percent, rather than the 100 percent, rating criteria.  In any event, to the extent entitlement to a 100 percent rating based on those symptoms is claimed, the Board concludes that the findings during medical evaluation, which do not reflect total occupational and social impairment, are more probative than the lay assertions of record.  The Board has accordingly relied heavily on Dr. Florek's opinions,  VA examinations, and VA treatment showing limitation of function that, at most, approximate the criteria for a 70 percent evaluation.

Based on the evidence and analysis above, the Board finds the criteria for a rating of 70 percent for PTSD, but no higher, are met during the entire period under review.  Accordingly, a 70 percent rating, but no higher is granted.  In reaching the above conclusions the Board has considered, and with assignment of a 70 percent rating, has applied, the benefit of the doubt doctrine.  See 38 U.S.C.S. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. TDIU

The issue of TDIU has been raised by the record based on the Veteran's September 2013 Application for Increased Compensation Based on Unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran asserts that his unable to work due to his service-connected disabilities, including PTSD and CAD. 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board first notes that the Veteran meets the schedular requirements for a TDIU throughout the entire claim period.  As decided above, the Veteran's PTSD is rated at 70 percent disabling effective February 3, 2010.  In addition, the Veteran is also service-connected for CAD, rated at 30 percent disabling from February 3, 2010, 100 percent from May 4, 2013, and 30 percent from September 1, 2013. 

In an April 2014 letter, the Veteran's bother described the Veteran slowing down considerably, following an aortic valve replacement and a single bypass.  As a result of his treatment, he observed Veteran "unable to do the physical work he was accustomed to doing in order to make a living."  The Veteran's friend also wrote a letter in April 2014.  The friend indicated that he observed the Veteran's work as a painter decline until he retired.  

In October 2015, Mr. Robin Giese, a vocational expert, conducted a telephone interview with the Veteran.  In the interview, the Veteran reported graduating high school in 1967 and working for a short time at a food store until 1968 when he was drafted in the Army.  Following separation from service in 1970, the Veteran worked intermittently in a variety of positions, including as a dairy clerk at a food store and a labor construction worker.  The Veteran described struggling to maintain employment because he had difficulty getting along with co-workers, controlling his temper, and sleeping at night.  In 1982, he began working as a self-employed painter.  Eventually, he began working for the Painter's Union.  The Veteran reported that by 1992, "he was having daily fights with his boss and that this stress, partnered with the stress of trying to manage his PTSD symptoms, caused him to be hospitalized for a heart condition."  Mr. Giese, based on his training and experience as a vocational expert, opined that "it is more likely than not that these combined service-connected disabilities prevent him from securing and following substantially gainful employment since 2010 when he stopped working as a union painter." 

In the April 2016 VA examination, the examiner considered how the Veteran's PTSD would impair his ability to secure or sustain gainful employment.  There, the examiner found "marked" limitation to his activities of daily living and social functioning as well as "moderate" limitation on the Veteran's concentration, persistence, or pace.  Ultimately, the examiner opined that the Veteran's PTSD would significantly impair his ability to secure or sustain gainful employment. 

The Board finds probative the Veterans consistent assertions, specifically on November 2013 and August 2015, that his service-connected PTSD and CAD have prevented him from securing substantially gainful employment since February 2010.  The April 2014 buddy statements, Mr. Giese's October 2015 report, and the April 2016 VA examination further support the Veteran's position.
 
After review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  In making that determination, the Board has considered the Veteran's high school education, his primary employment history in painting, and his level of disability due to his service-connected disabilities.  Accordingly, resolving all doubt in his favor, the criteria for a TDIU have been met, and entitlement to a TDIU is granted.

In short, the Board finds that the Veteran's service-connected disabilities would prevent him from securing or following a substantially gainful occupation consistent with his educational level and occupational experience.  


ORDER

An evaluation of 70 percent, throughout the entire appeal period, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A total disability rating based on individual unemployability due to service-connected disabilities is granted, for the period prior to April 21, 2016.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


